In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-963V
                                    Filed: January 15, 2016
                                          Unpublished

****************************
LAURA GOLDSTEIN,                          *
                                          *
                     Petitioner,          *     Ruling on Entitlement; Concession;
                                          *     Influenza (“Flu”) Vaccination; Shoulder
                                          *     Injury Related to Vaccine Administration
SECRETARY OF HEALTH                       *     (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                       *     (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Maximillian J. Muller, Muller Brazil LLP, Dresher, PA, for petitioner.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

      On September 2, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered from shoulder injuries
which were caused-in-fact by an influenza [“flu”] vaccination she received on January 8,
2014. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

       On January 14, 2016, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent “believes that petitioner’s alleged injury is
consistent with a shoulder injury related to vaccine administration (‘SIRVA’) and finds
the case compensable.” Id. Respondent “further agrees that petitioner’s SIRVA was
caused-in-fact by the flu vaccination she received on January 8, 2014.” Id. at 3.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Additionally, respondent agrees that “petitioner has satisfied all legal prerequisites for
compensation under the Act.” Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                              2